UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	July 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Growth Fund Semiannual report 12 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A flexible approach to investing in growing companies Long before most Americans could conceive of the Internet or interactive mobile devices small enough to fit in their pockets, Putnam Multi-Cap Growth Fund was seeking investment opportunities in emerging, cutting-edge U.S. companies. The fund was also targeting stocks in more traditional industries, such as restaurants, retail stores, health care, and broadcasting, that could offer strong growth potential. Introduced in 1990, the fund invests in stocks of companies that are believed to offer above- average growth potential. An important benefit of the fund’s strategy is its fl exibility — it diversifi es across a range of industries and companies. In addition to large companies, the fund can invest in smaller companies that are in their emerging - or expansionary - growth phase, and these companies can remain in the fund’s portfolio until they grow to become market leaders. Historically, the growth potential offered by stocks of growing companies comes with the risk of greater price fl uctuations. Combining small-cap stocks with those of larger, more established companies provides a more diversifi ed approach to help manage those risks. Supported by a team of dedicated research analysts, the fund’s portfolio manager uses his stock- picking expertise and multiple resources to identify opportunities and manage risk. With opportunities continuing to emerge across industries and companies of all sizes, Putnam Multi-Cap Growth Fund will continue to focus on capturing growth potential for investors. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a simple, streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the fl exibility to invest in companies of all sizes. The fund managers can select from all companies within their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitaliza tion restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock- picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above- average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Multi-Cap Growth Fund Interview with your fund’s portfolio manager Can you tell us about the investing environment for the six months ended December31, 2012? The period began at a turbulent time for stocks, which had been declining as issues such as the eurozone debt crisis and China’s economic slowdown continued to destabilize investor confidence. After a volatile first month, however, stocks rebounded considerably and rallied through the summer. Despite the fact that global macroeconomic issues remained unresolved, investors seemed willing to look past them and take on more investment risk. In the final months of the period, as 2012 came to a close, the market turned volatile again as investors dealt with somewhat disappointing third-quarter corporate earnings reports, uncertainty around the U.S. presidential election, and the threat of the “fiscal cliff.” Overall, despite the market swings, U.S. equity indexes and the fund delivered positive returns for the period. The fund outperformed both its benchmark and its Lipper peers for the period. What strategies or holdings contributed to fund returns? Our decision to avoid the stock of Intel was among the top contributors to fund performance. A maker of computer microprocessors, Intel has struggled as the personal computer market faces enormous pressure. PC sales and demand have declined considerably as smartphones and tablets This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Growth Fund 5 continue to consume more market share. Intel chips are used primarily in PCs, and the company has lagged in adapting its products for an increasingly more mobile world. In recognition of this challenge, we decided to avoid Intel in the current environment, which proved beneficial. The stock of Affymax , a biopharmaceutical company, was also a top contributor to performance. The key driver of its share price has been Omontys, an anemia drug that is used for patients undergoing dialysis treatment. Approved by the FDA in March2012, Omontys has the potential, in our view, to gain significant share from Amgen, a drug company that has dominated this area of the market with its drug, Epogen. Dialysis providers have responded favorably to the lower-priced alternative offered by Affymax, a small, innovative company. Another portfolio highlight was Eaton , a diversified industrial company specializing in a wide array of areas, including aerospace, hydraulics, and truck and automotive parts. This stock’s performance is reflective of the overall economic environment for the six-month period. Because it is a cyclical business, Eaton’s success is closely tied to economic growth. For much of the past six months, the market was experiencing a so-called “risk-on” cycle, in which investors were feeling better about economic conditions and were more willing to invest in cyclical stocks. Eaton also has significant exposure to European markets, where concerns about the region’s debt crisis subsided with the introduction of the European Central Bank’s [ECB] bond buying program. Beyond Eaton’s cyclical nature, we believe the company offers solid long-term fundamentals, and the stock remained in the portfolio at period-end. What strategies or holdings held back fund returns? Dollar General — one of the fund’s top performers for the previous fiscal year — was Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Multi-Cap Growth Fund a detractor over the past six months. The company operates nearly 10,000 discount retail stores across the United States, and for a while, it had been a business that was “right for the times” — offering tremendous value in an environment of relatively high unemployment, anemic income growth, and households whose budgets were under pressure. More recently, however, as consumers have continued to feel budgetary pressure, they are spending less, even in discount retail stores. At the same time, Dollar General has felt competitive pressure from more traditional stores as all retailers pursue a shrinking customer base. Despite its short-term underperformance, this stock remained in the portfolio at period-end. A detractor that we have sold from the portfolio is Advanced Micro Devices , a global semiconductor company. While this company struggles with many of the same pressures as Intel — primarily the weakening PC market — we believed it had the potential, as a relatively small player in the microprocessor industry, to gain market share. We believed its new management and its focus on delivering improved products would lead to greater profitability. In this case, our strategy was not rewarded, as the stock declined sharply during the period and the company failed to keep pace with its competitors. Fund performance was also dampened by our decision to maintain a relatively small position in Gilead Sciences . The stock of this biopharmaceutical company made impressive gains during the period, due largely to promising late-stage trials for its experimental hepatitis C treatment. While we believed Gilead could gain a share of the hepatitis C market, we underestimated the This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/12. Short-term holdings are excluded. Holdings will vary over time. Multi-Cap Growth Fund 7 strength of its new drug and the potential for Gilead to dominate the market. We added Gilead to the portfolio at the midpoint of the period, missing some of its early gains. What is your outlook for the markets and the fund? We continue to see evidence that an economic recovery is well underway. While the pace of that recovery is slower than we would like, jobs have been created and the U.S. housing market has picked up steam over the past 12months. And in global markets, many of investors’ macroeconomic worries have begun to subside. The ECB has taken action to protect the euro and ease short-term funding pressure on Spain and Italy. Also, China has new leadership and continues to implement stimulus programs, helping relieve concerns about a hard landing for its economy. In terms of positioning the fund, we enter 2013 in much the same way we began last year — seeking stocks that we believe will benefit in an improving economic environment. At the same time, we recognize that additional progress is needed on many macroeconomic issues, from the need for Europe to reform and restructure, to implementing a solid deficit reduction program in the United States. And, as we have learned since the depths of the 2008 global financial crisis, we can expect times of heightened fear and uncertainty that will drive periods of volatility in the markets. In managing the fund, we will continue to focus on identifying companies with the potential to grow over time — without getting sidetracked by short-term disruptions in the market. Thank you, Rob, for your time and insight. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Multi-Cap Growth Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS The Japanese yen has weakened consider ably in the past few months and recently fell to its lowest level since June2010. This has led to a robust rally in Japanese stocks as new Japanese Prime Minister Shinzo Abe’s government attempts to “reflate” the country’s moribund economy by adding stimulus and pressing the Bank of Japan to ease monetary policy. In early January, Japan’s new government unveiled a $117 billion economic stimulus package, which includes billions in government spending on public works and infrastructure programs. The goal of the stimulus program is to boost the real GDP growth rate to 2% and create 600,000 jobs in the world’s third-largest economy. The weaker yen has been particularly beneficial for Japan’s export companies. In the fourth quarter of 2012, Japan’s stock market increased 17.56%, as measured by the MSCI Japan Index, although this outsize gain was offset by the yen’s decline versus major global currencies. As of January 31, 2013, it was up 9.42% year to date. Multi-Cap Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/31/90) (3/1/93) (7/26/99) (12/1/94) (1/21/03) (7/19/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.60% 10.30% 9.78% 9.78% 9.77% 9.77% 10.03% 9.85% 10.33% 10.83% 10 years 97.61 86.28 83.28 83.28 83.34 83.34 87.93 81.36 92.88 102.61 Annual average 7.05 6.42 6.25 6.25 6.25 6.25 6.51 6.13 6.79 7.32 5 years 7.18 1.01 3.22 1.22 3.24 3.24 4.50 0.83 5.82 8.52 Annual average 1.40 0.20 0.64 0.24 0.64 0.64 0.88 0.17 1.14 1.65 3 years 32.27 24.66 29.33 26.33 29.31 29.31 30.29 25.72 31.28 33.28 Annual average 9.77 7.62 8.95 8.10 8.95 8.95 9.22 7.93 9.50 10.05 1 year 16.70 10.00 15.79 10.79 15.79 14.79 16.08 12.02 16.40 16.98 6 months 7.59 1.41 7.17 2.17 7.18 6.18 7.32 3.56 7.46 7.72 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance does not reflect conversion to class A shares. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Multi-Cap Growth Fund Comparative index returns For periods ended 12/31/12 Lipper Multi-Cap Growth Russell 3000 Growth Index Funds category average* Annual average (life of fund) 8.37% 9.30% 10 years 109.75 121.37 Annual average 7.69 8.07 5 years 16.79 5.76 Annual average 3.15 0.94 3 years 38.48 32.83 Annual average 11.46 9.83 1 year 15.21 15.25 6 months 4.75 5.46 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/12, there were 546, 531, 466, 387, 255, and 37 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.227 — — — $0.094 $0.369 Capital gains — Total — — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/12 $52.15 $55.33 $44.60 $47.33 $47.42 $49.14 $51.03 $54.70 12/31/12 55.88 59.29 47.80 50.73 50.89 52.74 54.74 58.55 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Multi-Cap Growth Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Annualized expense ratio for the six-month period ended 12/31/12* 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 12/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2012, to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.70 $9.61 $9.61 $8.31 $7.01 $4.40 Ending value (after expenses) $1,075.90 $1,071.70 $1,071.80 $1,073.20 $1,074.60 $1,077.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Multi-Cap Growth Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2012, use the following calculation method. To find the value of your investment on July 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.55 $9.35 $9.35 $8.08 $6.82 $4.28 Ending value (after expenses) $1,019.71 $1,015.93 $1,015.93 $1,017.19 $1,018.45 $1,020.97 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Multi-Cap Growth Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Growth Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2012, Putnam employees had approximately $348,000,000 and the Trustees had approximately $84,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Growth Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Multi-Cap Growth Fund The fund’s portfolio 12/31/12 (Unaudited) COMMON STOCKS (99.2%)* Shares Value Aerospace and defense (4.2%) Embraer SA ADR (Brazil) 386,700 $11,024,817 Honeywell International, Inc. 746,800 47,399,396 Precision Castparts Corp. 242,061 45,851,195 United Technologies Corp. 331,500 27,186,315 Air freight and logistics (1.1%) FedEx Corp. 383,400 35,165,448 Airlines (0.3%) Delta Air Lines, Inc. † 881,300 10,461,031 Auto components (1.3%) American Axle & Manufacturing Holdings, Inc. † S 1,219,277 13,655,902 Johnson Controls, Inc. 933,900 28,670,730 Beverages (1.9%) Beam, Inc. 247,604 15,126,128 Coca-Cola Enterprises, Inc. 1,108,800 35,182,224 PepsiCo, Inc. 134,900 9,231,207 Biotechnology (2.4%) Affymax, Inc. † S 274,356 5,212,764 BioMarin Pharmaceuticals, Inc. † S 380,900 18,759,325 Celgene Corp. † 234,200 18,436,224 Cubist Pharmaceuticals, Inc. † S 371,511 15,625,753 Dendreon Corp. † S 353,164 1,864,706 Elan Corp. PLC ADR (Ireland) † 592,100 6,045,341 Gilead Sciences, Inc. † 124,100 9,115,145 Prothena Corp PLC (Ireland) † 14,441 105,856 Building products (0.7%) Fortune Brands Home & Security, Inc. † 405,100 11,837,022 Owens Corning, Inc. † S 240,100 8,881,299 Capital markets (2.0%) Apollo Global Management, LLC Class A 604,916 10,501,342 Charles Schwab Corp. (The) S 1,764,200 25,333,912 Invesco, Ltd. 1,046,400 27,300,576 Chemicals (4.3%) Agrium, Inc. (Canada) 48,300 4,825,653 Albemarle Corp. S 233,600 14,511,232 Celanese Corp. Ser. A 952,599 42,419,233 Dow Chemical Co. (The) 591,100 19,104,352 FMC Corp. S 313,500 18,346,020 GSE Holding, Inc. † S 896,457 5,558,033 Monsanto Co. 333,900 31,603,635 Commercial banks (0.2%) Bancorp, Inc. (The) † 650,000 7,130,500 Multi-Cap Growth Fund 17 COMMON STOCKS (99.2%)* cont. Shares Value Commercial services and supplies (0.6%) Tyco International, Ltd. 620,590 $18,152,258 Communications equipment (3.4%) F5 Networks, Inc. † 221,500 21,518,725 Polycom, Inc. † 1,649,798 17,256,887 Qualcomm, Inc. 1,082,335 67,126,417 Computers and peripherals (9.1%) Apple, Inc. 349,876 186,494,404 EMC Corp. † 1,960,200 49,593,060 NetApp, Inc. † 475,600 15,956,380 SanDisk Corp. † 796,512 34,696,063 Consumer finance (0.7%) Capital One Financial Corp. 388,444 22,502,561 Distributors (0.2%) LKQ Corp. † S 372,050 7,850,255 Diversified financial services (1.9%) Bank of America Corp. 1,902,500 22,069,000 Citigroup, Inc. 564,300 22,323,708 Moody’s Corp. S 310,600 15,629,392 Diversified telecommunication services (0.2%) Iridium Communications, Inc. † S 1,032,606 6,959,764 Electrical equipment (2.0%) AMETEK, Inc. S 421,100 15,820,727 Eaton Corp PLC 710,646 38,517,013 Thermon Group Holdings, Inc. † S 362,440 8,165,773 Energy equipment and services (4.3%) Cameron International Corp. † 749,000 42,288,540 Dresser-Rand Group, Inc. † S 149,600 8,398,544 Halliburton Co. 455,800 15,811,702 Oil States International, Inc. † 525,492 37,593,698 Schlumberger, Ltd. 467,900 32,420,791 Food and staples retail (0.7%) Costco Wholesale Corp. 159,600 15,763,692 Whole Foods Market, Inc. 69,420 6,340,129 Food products (0.9%) Hershey Co. (The) S 106,200 7,669,764 Hillshire Brands Co. 167,100 4,702,194 Mead Johnson Nutrition Co. 256,700 16,913,963 Health-care equipment and supplies (4.0%) Baxter International, Inc. 870,658 58,038,062 Covidien PLC 748,000 43,189,520 Zimmer Holdings, Inc. 375,900 25,057,494 18 Multi-Cap Growth Fund COMMON STOCKS (99.2%)* cont. Shares Value Health-care providers and services (3.1%) Aetna, Inc. S 683,100 $31,627,530 Catamaran Corp. † 472,324 22,251,184 Express Scripts Holding Co. † 284,800 15,379,200 UnitedHealth Group, Inc. 536,700 29,110,608 Hotels, restaurants, and leisure (2.9%) Las Vegas Sands Corp. 504,555 23,290,259 McDonald’s Corp. 202,700 17,880,167 Penn National Gaming, Inc. † S 193,410 9,498,365 Starbucks Corp. 478,500 25,657,170 Wyndham Worldwide Corp. 282,869 15,051,459 Household products (1.2%) Colgate-Palmolive Co. S 186,500 19,496,710 Procter & Gamble Co. (The) 284,400 19,307,916 Independent power producers and energy traders (0.7%) Calpine Corp. † 1,153,200 20,907,516 Insurance (1.0%) Aon PLC 193,500 10,758,600 Prudential PLC (United Kingdom) 1,411,168 19,690,423 Internet and catalog retail (3.2%) Amazon.com, Inc. † 145,800 36,616,212 HomeAway, Inc. † S 476,800 10,489,600 HSN, Inc. S 186,500 10,272,420 Priceline.com, Inc. † 70,790 43,974,748 Internet software and services (4.6%) eBay, Inc. † 805,400 41,091,508 Facebook, Inc. Class A † 666,600 17,751,558 Google, Inc. Class A † 111,003 78,742,198 Millennial Media, Inc. † S 523,650 6,561,335 IT Services (2.7%) Cognizant Technology Solutions Corp. † S 290,800 21,533,740 InterXion Holding NV (Netherlands) † 191,772 4,556,503 Total Systems Services, Inc. 547,000 11,716,740 Visa, Inc. Class A S 310,100 47,004,958 Leisure equipment and products (0.2%) Polaris Industries, Inc. S 77,400 6,513,210 Life sciences tools and services (1.3%) Agilent Technologies, Inc. 393,000 16,089,420 Thermo Fisher Scientific, Inc. 402,200 25,652,316 Machinery (3.2%) Cummins, Inc. 257,000 27,845,950 Edwards Group, Ltd. ADR (United Kingdom) † 1,042,325 6,337,336 Parker Hannifin Corp. S 188,700 16,050,822 Timken Co. 602,901 28,836,755 Multi-Cap Growth Fund 19 COMMON STOCKS (99.2%)* cont. Shares Value Machinery cont. TriMas Corp. † S 365,500 $10,219,380 Wabtec Corp. 149,800 13,113,492 Marine (0.4%) Kirby Corp. † S 208,400 12,897,876 Media (3.1%) Comcast Corp. Class A 839,900 31,395,462 DISH Network Corp. Class A 415,500 15,124,200 Interpublic Group of Companies, Inc. (The) S 581,700 6,410,334 Time Warner, Inc. S 918,500 43,931,855 Metals and mining (1.2%) Barrick Gold Corp. (Canada) 415,000 14,529,150 Carpenter Technology Corp. S 363,100 18,746,853 Walter Energy, Inc. S 154,890 5,557,453 Multiline retail (1.5%) Dollar General Corp. † 635,191 28,005,571 Nordstrom, Inc. S 374,371 20,028,849 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 421,364 31,311,559 Cabot Oil & Gas Corp. 362,000 18,005,880 Cobalt International Energy, Inc. † S 220,656 5,419,311 Gulfport Energy Corp. † 407,000 15,555,540 Noble Energy, Inc. 377,600 38,417,024 Suncor Energy, Inc. (Canada) 238,100 7,829,749 Personal products (—%) Avon Products, Inc. S 16,259 233,479 Pharmaceuticals (3.4%) Auxilium Pharmaceuticals, Inc. † 519,500 9,626,335 Eli Lilly & Co. 577,700 28,492,164 Jazz Pharmaceuticals PLC † S 244,667 13,016,284 Medicines Co. (The) † 357,400 8,566,878 Shire PLC ADR (United Kingdom) 232,500 21,431,850 Watson Pharmaceuticals, Inc. † 322,800 27,760,800 Professional services (0.6%) Verisk Analytics, Inc. Class A † 361,400 18,431,400 Real estate investment trusts (REITs) (0.9%) American Campus Communities, Inc. R 297,929 13,743,465 American Tower Corp. Class A R 171,702 13,267,414 Real estate management and development (1.0%) CBRE Group, Inc. Class A † 912,200 18,152,780 Realogy Holdings Corp. † 285,000 11,958,600 20 Multi-Cap Growth Fund COMMON STOCKS (99.2%)* cont. Shares Value Semiconductors and semiconductor equipment (2.3%) ASML Holding NV ADR (Netherlands) S 63,541 $4,092,676 Avago Technologies, Ltd. 840,500 26,610,230 First Solar, Inc. † S 124,025 3,829,892 Texas Instruments, Inc. 582,900 18,034,926 Xilinx, Inc. 598,800 21,496,920 Software (5.3%) Infoblox, Inc. † 91,800 1,649,646 Informatica Corp. † 156,100 4,732,952 Microsoft Corp. 810,763 21,671,695 Oracle Corp. 1,420,700 47,337,724 Salesforce.com, Inc. † S 237,596 39,939,888 SS&C Technologies Holdings, Inc. † S 571,199 13,206,121 Synopsys, Inc. † 686,400 21,854,976 VMware, Inc. Class A † S 190,850 17,966,619 Specialty retail (3.0%) AutoZone, Inc. † S 40,300 14,283,529 Bed Bath & Beyond, Inc. † S 364,487 20,378,468 Dick’s Sporting Goods, Inc. S 288,600 13,128,414 Lowe’s Cos., Inc. 640,600 22,754,112 Tile Shop Holdings, Inc. † S 209,178 3,520,466 TJX Cos., Inc. (The) 490,744 20,832,083 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. S 332,100 18,434,871 Tobacco (1.7%) Lorillard, Inc. 68,500 7,991,895 Philip Morris International, Inc. 528,300 44,187,009 Total common stocks (cost $2,698,381,026) WARRANTS (—%)*† Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $703,435 Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private)†‡ F 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— Multi-Cap Growth Fund 21 SHORT-TERM INVESTMENTS (10.7%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 $852,000 $851,951 U.S. Treasury Bills with an effective yield of 0.184%, April 4, 2013 # 448,000 447,928 U.S. Treasury Bills with an effective yield of 0.141%, February 7, 2013 70,000 69,990 U.S. Treasury Bills with effective yields ranging from 0.103% to 0.124%, January 10, 2013 1,316,000 1,315,965 Putnam Cash Collateral Pool, LLC 0.21% d 302,357,857 302,357,857 Putnam Money Market Liquidity Fund 0.14% L 31,361,649 31,361,649 Total short-term investments (cost $336,404,939) TOTAL INVESTMENTS Total investments (cost $3,046,936,890) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $3,158,248,310. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $0. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). FUTURES CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 11 $584,155 Mar-13 $(7,942) Russell 2000 Index Mini (Long) 2 169,320 Mar-13 (904) S&P 500 Index (Long) 5 1,775,125 Mar-13 (24,894) S&P Mid Cap 400 Index E-Mini (Long) 4 407,240 Mar-13 (4,268) Total 22 Multi-Cap Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $507,648,711 $— $— Consumer staples 202,146,310 — — Energy 253,052,338 — — Financials 220,671,850 19,690,423 — Health care 450,454,759 — — Industrials 412,195,305 — — Information technology 864,024,741 — — Materials 175,201,614 — — Telecommunication services 6,959,764 — — Utilities 20,907,516 — — Total common stocks — Convertible preferred stocks — — — Warrants 703,435 — — Short-term investments 31,361,649 305,043,691 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(38,008) $— $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 23 Statement of assets and liabilities 12/31/12 (Unaudited) ASSETS Investment in securities, at value, including $301,859,522 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,713,217,384) $3,136,342,600 Affiliated issuers (identified cost $333,719,506) (Notes 1 and 6) 333,719,506 Dividends, interest and other receivables 2,703,035 Receivable for shares of the fund sold 817,970 Receivable for investments sold 126,568 Receivable for variation margin (Note 1) 73,980 Total assets LIABILITIES Payable for investments purchased 911,691 Payable for shares of the fund repurchased 5,636,089 Payable for compensation of Manager (Note 2) 1,409,256 Payable for custodian fees (Note 2) 20,849 Payable for investor servicing fees (Note 2) 672,960 Payable for Trustee compensation and expenses (Note 2) 1,953,540 Payable for administrative services (Note 2) 32,044 Payable for distribution fees (Note 2) 1,939,989 Collateral on securities loaned, at value (Note 1) 302,357,857 Other accrued expenses 601,074 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,446,145,724 Undistributed net investment income (Note 1) 7,190,068 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (718,174,692) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 423,087,210 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,836,474,784 divided by 50,763,946 shares) $55.88 Offering price per class A share (100/94.25 of $55.88)* $59.29 Net asset value and offering price per class B share ($97,129,885 divided by 2,031,914 shares)** $47.80 Net asset value and offering price per class C share ($48,135,246 divided by 948,795 shares)** $50.73 Net asset value and redemption price per class M share ($45,407,313 divided by 892,187 shares) $50.89 Offering price per class M share (100/96.50 of $50.89)* $52.74 Net asset value, offering price and redemption price per class R share ($6,900,748 divided by 126,071 shares) $54.74 Net asset value, offering price and redemption price per class Y share ($124,200,334 divided by 2,121,342 shares) $58.55 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Multi-Cap Growth Fund Statement of operations Six months ended 12/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $76,106) $24,292,908 Interest (including interest income of $26,871 from investments in affiliated issuers) (Note 6) 29,327 Securities lending (Note 1) 843,669 Total investment income EXPENSES Compensation of Manager (Note 2) 7,996,308 Investor servicing fees (Note 2) 4,620,592 Custodian fees (Note 2) 19,706 Trustee compensation and expenses (Note 2) 173,376 Distribution fees (Note 2) 4,526,533 Administrative services (Note 2) 56,866 Other 544,919 Total expenses Expense reduction (Note 2) (203,189) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 126,100,797 Net realized gain on futures contracts (Note 1) 1,783,388 Net realized gain on foreign currency transactions (Note 1) 5,477 Net realized loss on written options (Notes 1 and 3) (1,665,731) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (142) Net unrealized appreciation of investments, futures contracts, and written options during the period 97,841,807 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 25 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/12* Year ended 6/30/12 Operations: Net investment income $7,430,793 $5,189,640 Net realized gain on investments and foreign currency transactions 126,223,931 192,441,724 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 97,841,665 (319,964,860) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (11,612,985) — Class R (13,063) — Class Y (781,755) — Increase in capital from settlement payments (Note 8) — 6,959,257 Decrease from capital share transactions (Note 4) (203,801,983) (421,181,534) Total increase (decrease) in net assets NET ASSETS Beginning of period 3,142,961,707 3,679,517,480 End of period (including undistributed net investment income of $7,190,068 and $12,167,078, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 26 Multi-Cap Growth Fund This page left blank intentionally. Multi-Cap Growth Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A December 31, 2012** .14 3.82 (.23) — — 7.59 * .55 * .25 * 36 * June 30, 2012 .10 (1.71) — — — .10 m,n,o,p 1.15 .20 57 June 30, 2011 (.06) 14.49 — — — e .01 j,k,l 1.22 (.13) 69 June 30, 2010 (.03) 3.97 (.05) — e — 1.29 d (.06) d 71 June 30, 2009 .07 (12.92) h — — — e — e,i (26.67) h 1.30 d .19 d 72 June 30, 2008 (.13) (4.84) g — — — e — 1.21 d (.25) d 126 Class B December 31, 2012** (.06) 3.26 — 7.17 * .93 * (.13) * 36 * June 30, 2012 (.24) (1.49) — — — .09 m,n,o,p 1.90 (.56) 57 June 30, 2011 (.38) 12.56 — — — e .01 j,k,l 1.97 (.88) 69 June 30, 2010 (.29) 3.47 — — — e — 2.04 d (.80) d 71 June 30, 2009 (.19) (11.34) h — — — e — e,i (27.19) h 2.05 d (.57) d 72 June 30, 2008 (.45) (4.28) g — — — e — 1.96 d (1.01) d 126 Class C December 31, 2012** (.06) 3.46 — 7.18 * .93 * (.13) * 36 * June 30, 2012 (.26) (1.57) — — — .09 m,n,o,p 1.90 (.55) 57 June 30, 2011 (.39) 13.32 — — — e .01 j,k,l 1.97 (.88) 69 June 30, 2010 (.31) 3.68 — — — e — 2.04 d (.81) d 71 June 30, 2009 (.14) (12.09) h — — — e — e,i (27.18) h 2.05 d (.55) d 72 June 30, 2008 (.48) (4.54) g — — — e — 1.96 d (1.00) d 126 Class M December 31, 2012** — e 3.47 — 7.32 * .80 * — * f 36 * June 30, 2012 (.14) (1.58) — — — .09 m,n,o,p 1.65 (.30) 57 June 30, 2011 (.28) 13.30 — — — e .01 j,k,l 1.72 (.63) 69 June 30, 2010 (.21) 3.65 — — — e — 1.79 d (.56) d 71 June 30, 2009 (.09) (11.98) h — — — e — e,i (27.03) h 1.80 d (.31) d 72 June 30, 2008 (.36) (4.49) g — — — e — 1.71 d (.76) d 126 Class R December 31, 2012** .07 3.73 (.09) — — 7.46 * .67 * .13 * 36 * June 30, 2012 (.02) (1.69) — — — .10 m,n,o,p 1.40 (.05) 57 June 30, 2011 (.17) 14.23 — — — e .01 j,k,l 1.47 (.38) 69 June 30, 2010 (.14) 3.92 — — — e — 1.54 d (.33) d 71 June 30, 2009 (.02) (12.75) h — — — e — e,i (26.85) h 1.55 d (.06) d 72 June 30, 2008 (.23) (4.81) g — — — e — 1.46 d (.47) d 126 Class Y December 31, 2012** .22 4.00 (.37) — — 7.72 * .42 * .38 * 36 * June 30, 2012 .24 (1.79) — — — .11 m,n,o,p .90 .45 57 June 30, 2011 .04 15.16 — — — e .01 j,k,l .97 .14 69 June 30, 2010 .09 4.12 (.14) — e — 1.04 d .21 d 71 June 30, 2009 .16 (13.43) h — — — e — e,i (26.47) h 1.05 d .44 d 72 June 30, 2008 — e (5.04) g — — — e — .96 d — d,f 126 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Multi-Cap Growth Fund Multi-Cap Growth Fund 29 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets June 30, 2010 <0.01% June 30, 2009 0.01 June 30, 2008 <0.01 e Amount represents less than $0.01 per share. f Amount represents less than 0.01%. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Knight Securities, L.P. which amounted to $0.06 per share. h Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.30 Class B 0.26 Class C 0.28 Class M 0.28 Class R 0.29 Class Y 0.31 This payment resulted in an increase to total returns of 0.62% for the year ended June 30, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc. which amounted to less than $0.01 per share outstanding on December 21, 2010. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to $0.01 per share outstanding on May 16, 2011. l Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Growth Fund Financial highlights (Continued) m Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to the following amounts per share outstanding on July 21, 2011 (Note 8): Per share Class A $0.09 Class B 0.07 Class C 0.08 Class M 0.08 Class R 0.08 Class Y 0.09 n Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, Inc. which amounted to less than $0.01 per share outstanding on August 22, 2011. o Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. p Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to $0.01 per share outstanding on February 24, 2012. The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 31 Notes to financial statements 12/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from July 1, 2012 through December 31, 2012. Putnam Multi-Cap Growth Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks of U.S. companies of any size, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the 32 Multi-Cap Growth Fund U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Multi-Cap Growth Fund 33 Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $301,859,522 and the fund received cash collateral of $302,357,857. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 34 Multi-Cap Growth Fund Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2012, the fund had a capital loss carryover of $844,106,221 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $221,348,223 $— $221,348,223 June 30, 2016 231,246,246 — 231,246,246 June 30, 2017 391,511,752 — 391,511,752 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $3,046,524,430, resulting in gross unrealized appreciation and depreciation of $525,550,684 and $102,013,008, respectively, or net unrealized appreciation of $423,537,676. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Multi-Cap Growth Fund 35 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. In addition, beginning with February 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from February 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 3000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.285% of the fund’s average net assets before a decrease of $1,047,261 (0.033% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 36 Multi-Cap Growth Fund 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $4,151,264 ClassR 10,907 ClassB 146,313 ClassY 174,568 ClassC 69,930 Total ClassM 67,610 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5,374 under the expense offset arrangements and by $197,815 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,444 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $3,585,151 ClassM 175,260 ClassB 505,608 ClassR 18,819 ClassC 241,695 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $74,457 and $1,132 from the sale of classA and classM shares, respectively, and received $50,030 and $311 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $119 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,119,377,994 and $1,292,132,926, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Multi-Cap Growth Fund 37 Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period 178,320 $82,027 Options opened 216,387 95,210 Options exercised — — Options expired (178,320) (82,027) Options closed (216,387) (95,210) Written options outstanding at the end of the reporting period — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/12 Year ended 6/30/12 ClassA Shares Amount Shares Amount Shares sold 636,262 $34,566,302 1,761,383 $89,661,886 Shares issued in connection with reinvestment of distributions 197,121 10,837,787 — — 833,383 45,404,089 1,761,383 89,661,886 Shares repurchased (4,190,258) (228,047,811) (8,832,315) (449,944,252) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassB Shares Amount Shares Amount Shares sold 74,719 $3,467,640 187,512 $8,194,427 Shares issued in connection with reinvestment of distributions — 74,719 3,467,640 187,512 8,194,427 Shares repurchased (367,855) (17,017,398) (1,157,012) (50,758,655) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassC Shares Amount Shares Amount Shares sold 24,168 $1,190,885 54,156 $2,533,339 Shares issued in connection with reinvestment of distributions — 24,168 1,190,885 54,156 2,533,339 Shares repurchased (75,413) (3,725,986) (182,922) (8,453,966) Net decrease 38 Multi-Cap Growth Fund Six months ended 12/31/12 Year ended 6/30/12 ClassM Shares Amount Shares Amount Shares sold 11,733 $578,289 77,002 $3,427,673 Shares issued in connection with reinvestment of distributions — 11,733 578,289 77,002 3,427,673 Shares repurchased (109,181) (5,390,250) (270,288) (12,418,752) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassR Shares Amount Shares Amount Shares sold 11,703 $624,278 60,422 $2,921,673 Shares issued in connection with reinvestment of distributions 242 13,056 — — 11,945 637,334 60,422 2,921,673 Shares repurchased (32,001) (1,718,588) (38,767) (1,969,086) Net increase (decrease) Six months ended 12/31/12 Year ended 6/30/12 ClassY Shares Amount Shares Amount Shares sold 190,039 $10,878,684 311,735 $17,025,477 Shares issued in connection with reinvestment of distributions 13,339 768,312 — — 203,378 11,646,996 311,735 17,025,477 Shares repurchased (189,650) (10,827,183) (405,965) (21,401,298) Net increase (decrease) Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) —* Written equity option contracts (number of contracts) 25,000 Futures contracts (number of contracts) 50 * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Payables, Net assets — Unrealized Equity contracts Investments $703,435 depreciation $38,008* Total * Includes cumulative depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Multi-Cap Growth Fund 39 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Total Equity contracts $(1,940,542) $1,783,388 $(157,154) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants† Futures Total Equity contracts $(79,554) $181,749 $(557,856) $(455,661) Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $37,166,064 $313,718,072 $319,522,487 $26,871 $31,361,649 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,864,257 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of this matter. Note 9: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 40 Multi-Cap Growth Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Multi-Cap Growth Fund 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Multi-Cap Growth Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Multi-Cap Growth Fund 43 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer 44 Multi-Cap Growth Fund This report is for the information of shareholders of Putnam Multi-Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 28, 2013
